[Cite as Blackstone v. Moore, 2017-Ohio-8159.]
                            STATE OF OHIO, MONROE COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


DAVID M. BLACKSTONE, et al.                      )   CASE NO. 14 MO 0001
                                                 )
        PLAINTIFFS-APPELLEES                     )
                                                 )
VS.                                              )   OPINION AND
                                                 )   JUDGMENT ENTRY
SUSAN E. MOORE, et al.                           )
                                                 )
        DEFENDANTS-APPELLANTS                    )

CHARACTER OF PROCEEDINGS:                            Appellees’ Application for
                                                     Reconsideration


JUDGMENT:                                            Application Denied.

APPEARANCES:
For David & Nicolyn Blackstone:                      Atty. Daniel P. Corcoran
                                                     Atty. Kristopher O. Justice
                                                     Theisen Brock, L.P.A.
                                                     424 Second Street
                                                     Marietta, Ohio 45750

For Susan Moore, Carolyn Kohler,                     Atty. Mark W. Stubbins
Rebecca Englehart and Charles Yontz:                 Stubbins, Watson & Bryan Co., LPA
                                                     59 North Fourth Street
                                                     P.O. Box 0488
                                                     Zanesville, Ohio 43702-0488

For J.K. Larrick and Ila Carpenter:                  Atty. Stephanie Mitchell
                                                     Tribbie, Scott, Plummer & Padden
                                                     139 West Eighth Street
                                                     P.O. Box 640
                                                     Cambridge, Ohio 43725

JUDGES:
Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Carol Ann Robb
                                                     Dated: October 5, 2017
[Cite as Blackstone v. Moore, 2017-Ohio-8159.]
PER CURIAM.


        {¶1}    Appellees David M. and Nicolyn Blackstone (“the Blackstones”) seek

reconsideration of our decision in Blackstone v. Moore, 7th Dist. No. 14 MO 0001,

2017-Ohio-5704, -- N.E.3d --. The Blackstones argue that the interests of Susan

Moore,      Rebecca      Englehart,      Carolyn     Kohler,   and   Charles   Franklin   Yontz

(“Appellants”) have been extinguished by the Marketable Title Act (“MTA”), because

the reference that reserved their interest in subsequent deeds was not sufficiently

specific pursuant to R.C. 5301.49(A). For the following reasons, the Blackstones’

request for reconsideration is denied.

        {¶2}    In the underlying appeal, this Court was charged with determining

several issues related to both the Dormant Mineral Act (“DMA”) and MTA. Relevant

to this motion, Appellants successfully argued on appeal that the Blackstone deed

contained a specific reservation of mineral rights. Consequently, we found that their

interests were not extinguished by the MTA.

        {¶3}    On April 3, 2015, Nick and Flora Kuhn reserved a royalty interest to

certain minerals through the following language: “Except Nick and Flora Kuhn, their

heirs and assigns reserve one half interest in oil and gas royalty in the above

described Sixty (60) acres.” Blackstone at ¶ 2. This deed was recorded on April 10,

1915. On July 30, 1969, the property was conveyed to David Blackstone. In 1978 or

1979, Blackstone entered into negotiation with the Kuhn heirs to purchase the royalty

interest.   The negotiations failed.             On January 8, 2001, Blackstone's deed was

transferred into a joint and survivorship deed with his wife, Nicolyn Blackstone. Id. at

¶ 3.
                                                                                    -2-

      {¶4}   On May 9, 2012, the Blackstones recorded an affidavit of intent to

declare the mineral interests abandoned. Id. at ¶ 4. On June 4, 2012, they filed a

complaint against Appellants (who are Kuhn heirs) and several other persons who

are not parties to this appeal. On July 6, 2012, Appellants filed a claim to preserve

their interests. Both parties filed respective motions for summary judgment based on

the DMA and the MTA. The trial court found that Appellants had abandoned their

interests pursuant to both the 1989 DMA and MTA, and granted the Blackstones’

motion for summary judgment.

      {¶5}   On appeal, we reversed the trial court’s decision. We determined that

Appellants had preserved their interests pursuant to the 2006 DMA and the MTA. In

their motion for reconsideration, the Blackstones solely contest our holding as it

applies to the MTA.

      The test generally applied upon the filing of a motion for reconsideration

      in the court of appeals is whether the motion calls to the attention of the

      court an obvious error in its decision, or raises an issue for

      consideration that was either not considered at all or was not fully

      considered by the court when it should have been.

Columbus v. Hodge, 37 Ohio App. 3d 68, 523 N.E.2d 515 (10th Dist.1987), paragraph

one of the syllabus.

      {¶6}   “Reconsideration motions are rarely considered when the movant

simply disagrees with the logic used and conclusions reached by an appellate court.”

State v. Himes, 7th Dist. No. 08 MA 146, 2010-Ohio-332, ¶ 4, citing Victory White
                                                                                     -3-

Metal Co. v. Motel Syst., 7th Dist. No. 04 MA 245, 2005-Ohio-3828; Hampton v.

Ahmed, 7th Dist. No. 02 BE 66, 2005-Ohio-1766.

      {¶7}   The Blackstones first argue that our holding contradicts the purpose of

the MTA, which is to simplify the title search process. The Blackstones provide a

lengthy discussion of how the title process works in Monroe County, although they

admit that the process varies by county. The Blackstones argue that our decision will

cause the title process to become more cumbersome, not less, and so they contend

that we did not fully consider the impact of our decision.           However, as the

Blackstones concede, this argument was not raised in the parties' respective briefs,

thus is not appropriate in their motion to reconsider. The Blackstones additionally

state that this Court has misinterpreted the stated purpose of the MTA and the DMA.

As these were intended to simplify the process of determining mineral rights, they

again contend that our decision does not result in such simplification.

      {¶8}   The Blackstones argue that the Kuhn deed is outside the chain of title.

The Blackstones assert that the Kuhns’ interest predates the root of their title deed,

and would not be easily found within the Blackstones’ chain of title. Without a volume

and page number of the Kuhn deed, the Blackstones believe that the Kuhn deed

would be almost impossible to find.

      {¶9}   It is clear from this record that the Kuhn reservation was recited in every

deed within the Blackstones' chain of title. It is also clear that the Blackstones knew

of the Kuhns’ interest in 1978/1979, because David Blackstone entered into

negotiations with Appellants in a failed attempt to purchase their royalty interest. The

Blackstones also admitted that they were able to locate and obtain a copy of the
                                                                                    -4-

Kuhn deed before they filed their complaint in this matter. As such, it is disingenuous

for the Blackstones to now argue that the language in their deed notifying them of

Appellants’ mineral interests was insufficiently specific. Regardless, R.C. 5301.49(A)

does not require reference to such reservations to include the volume and page

number of the reserving deed.      If the legislature had intended to create such a

stringent requirement, it would have done so. For example, the legislature has found

it necessary to specifically require a deed to include the volume and page number to

comply with several sections of R.C. 5301.56, the 2006 DMA. Similar language is

absent from R.C. 5301.49(A).

      {¶10} The Blackstones contend that this Court committed an obvious error

when we relied on Toth v. Berks Title Ins. Co., 6 Ohio St. 3d 338, 453 N.E.2d 639

(1983) in our Opinion.    They point out that the appellate court in Toth had the

language of the reference to mineral rights before the court when issuing their

decision, and that this language included the reference to a volume and page

number of a plat book. Toth v. Berks Title Ins. Co., 9th Dist. No. 10488, 1982 WL
2693 (Aug. 4, 1982). In fact, the Blackstones were able to locate a copy of that deed

and attached it to their appellate brief. While in its opinion the Ninth District does

recite the language of the reference, the court did not hold that a subsequent deed

must always include the volume and page number of the reserving deed in order for

a reference in that subsequent deed to be considered specific. In fact, the appellate

court held that the reference in the Toth deed was not sufficiently specific because it

referred to a plat book, not a deed. Importantly, neither of these references was

considered by the Ohio Supreme Court when it undertook review of the matter. The
                                                                                   -5-

Supreme Court never once referred to volume and page number within its opinion,

either of a deed recording or a plat book, and so it appears that recitation of the

volume and page number contained within the Toth deed and discussed by the trial

court and the Ninth District Court had absolutely no impact on the decision of the

Supreme Court. The Court clearly did not rule that a reference to a reservation of

mineral rights in a later deed must include the volume and page number of the

original deed in order to comply with statute.

       {¶11} The Blackstones also take issue with our discussion of Landefeld v.

Keyes, 7th Dist. No. 548, 1982 WL 6146 (June 17, 1982); Patton v. Poston, 4th Dist.

No. 1141, 1983 WL 3171 (Apr. 25, 1983); and Pinkney v. Southwick Investments,

L.L.C., 8th Dist. Nos. 85074, 85075, 2005-Ohio-4167. The Blackstones contend that

these cases were not raised by the parties, thus it was inappropriate for us to

consider these cases. However, an appellate court is expected to conduct its own

independent research and is not limited to consideration of only those cases cited by

the parties. Contrary to the Blackstones’ argument, the fact that Landefeld, Patton,

and Pinkney were not addressed by the parties does not provide independent

grounds for reconsideration.     The standard, instead, is whether the court fully

considered an issue brought to us on appeal.

       {¶12} In addition, the Blackstones argue that our holding conflicts with

Landefeld, Patton, and Pinkney. Landefeld is a Seventh District case. With respect

to Landefeld, this case was improperly cited in Duvall v. Hibbs, 5th Dist. No. CA-709,

1983 WL 6483 (June 8, 1983) for the principle that in order for a deed reference to be

sufficiently specific pursuant to statute, a party must be able to find the reserving
                                                                                       -6-

deed without using the indexes. Duvall erred in its reliance on Landefeld as this

issue was never addressed by us in Landefeld. As noted in our Opinion, here, while

the Landefeld panel called the reference “specific,” the Court actually was “not called

on to reach the issue of whether this reference complied with R.C. 5301.49(A)[.]”

Blackstone at ¶ 34.

       {¶13} In contrast, the Fourth District in Patton was charged with determining

whether a reference was specific or general pursuant to R.C. 5301.49(A). In Patton,

the court did not utilize the Duvall bright-line rule. Instead, the Patton court relied on

several factors in interpreting the statute, including: (1) the type of mineral right

created, (2) the nature of the encumbrance, (3) the original owner of the interest, and

(4) a reference to the instrument creating the interest. Id. at *5. We relied on these

Patton factors in this case in order to determine that the reference to reservation of

mineral rights in the Blackstones’ deed was sufficiently specific per statute. The

Pinkney court also utilized these factors.

       {¶14} While in Patton and Pinkney the references were found to be too

general to pass statutory constraints, these references lacked the detail found in the

instant case. Relevant to the Blackstones current contention, neither the Patton nor

Pinkney courts based their holdings on the lack of a date or volume and page

number of the original deed. Rather, these courts found that the references in the

subsequent deeds to the original did not satisfy the four factors. In the instant matter,

Appellants’ reference does satisfy all four factors. While the Blackstones also take

issue with our finding that the encumbrance in this matter involved a lease, and their

interest regards royalties, the nature of this underlying encumbrance is a lease. We
                                                                                  -7-

note that a royalty interest and a lease are intertwined, and that one has no value

without the other.

       {¶15} In order to prevail on a motion for reconsideration, the Blackstones are

required to demonstrate an obvious error in our decision or raise an issue that was

either not fully considered or not considered at all. The Blackstones raise neither.

Mere disagreement with this Court's logic and conclusions and discontent that the

Court considered relevant cases not raised by the parties does not support a motion

for reconsideration. Accordingly, the Blackstones’ application for reconsideration is

denied.


Waite, J., concurs.

Donofrio, J., concurs.

Robb, P.J., concurs.